Case: 8:19-cv-03121-WFJ-AEP Document 32-

Filed Sipp. 2a 2014) 29° 1of3 PagelD 167

National Alliance for Accessability, Inc. \ Vv. v. Walgreen Co., Not Reported in F.Supp 2d

2011 WL 5975809
Only the Westlaw citation is currently available.
United States District Court, M.D. Florida,
Jacksonville Division.

NATIONAL ALLIANCE FOR ACCESSABILITY,
INC., and Denise Payne, Plaintiffs,
v.
WALGREEN CO., Defendant.

No. 3:10-CV—7860-J-32-TEM.
|

Nov, 28, 2011.
Attorneys and Law Firms

Philip Michael Cullen, II], Spencer M. Rose, Thomas B.
Bacon, PA, Ft. Lauderdale, FL, Thomas B. Bacon, Thomas
B. Bacon, P.A., Orlando, FL, for Plaintiffs.

Gregory Alan Hearing, Kevin D. Johnson, Thompson,
Sizemore, Gonzalez & Hearing, PA, Tampa, FL, for
Defendant.

ORDER
TIMOTHY J. CORRIGAN, District Judge.

*1 Plaintiffs, the National Alliance for Accessability, Inc.
and Denise Payne, brought suit pursuit to Title II of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. §
12181, et. seq., claiming that Walgreen Co. (“Walgreens”)
failed to provide reasonable access to individuals with
disabilities at its store in Lake City, Florida. This case is
before the Court on Walgreens’ Motion for Dismissal Under
Rule 12(b)(1), or, in the Alternative, for Summary Judgment,
which alleges that this case is moot because Walgreens is now

in compliance with the ADA, Doc. 26.

I. THE AMERICANS WITH DISABILITY ACT
Title ITI of the ADA provides:

No individual shall be discriminated
against on the basis of disability in
the full and equal enjoyment of the
goods, services, facilities, privileges,

advantages, or accommodations of any
place of public accommodation by any
person who owns, leases, (or leases
to), or operates a place of public
accommodation.

42 U.S.C. § 12182(a).

The ADA contains a number of requirements for places of
public accommodation, and a failure to comply with these
requirements is often defined as discrimination. Most relevant
to this case, the ADA provides that discrimination includes “a
failure to remove architectural barriers ... where such removal
is readily achievable.” § 12182(b\2)(A)(iv). If a place of
public accommodation is found to violate this provision, a
court may issue an injunction requiring the defendant “to
alter facilities to make such facilities readily accessible to
and usable by individuals with disabilities.” § 12188(a)(2). A
prevailing plaintiff is not entitled to damages, but she may
recover reasonable attorneys' fees. §§ 12188(a), 2000a—3(b).

II. BACKGROUND

The Complaint alleges that Payne, a member of the National
Alliance for Accessability who qualifies as an individual with
disabilities under the ADA, visited Walgreens’ Lake City
store and “encountered architectural barriers at the subject
propexty” that denied her “the opportunity to participate
and benefit from the goods, services, privileges, advantages,
facilities and accommodations at Defendant's property.” Doc.
1 at 2-3. More specifically, the Complaint alleges the
parking spaces, entrance access, paths of travel, and restroom
facilities at Walgreens’ store are not in compliance with the

requirements of the ADA. See Doc. | at 4—5. 2

Walgreens was first made aware of its alleged violations
of the ADA when Plaintiffs filed suit in this case. Doc.
26-4 at 1. Soon thereafter, Walgreens hired a consultant,
Jeffrey Gross, to assist in making the store comply with
the ADA. See Doc. 26 at 3. Plaintiffs also hired an expert,
Gene Mattera, who inspected the facility and submitted a
report that detailed instances of alleged noncompliance and
listed recommendations to correct the identified deficiencies.
See Doc. 26-5. Based on the experts’ recommendations,
Walgreens made anumber of repairs and adopted a new policy
governing ADA accessibility. Jd After again inspecting the
facility after the completion of the repairs, Gross now asserts
that “Walgreens has addressed each and every ADA item at
Nationa) Alliance 16” AccesSabiy, Ine, w Walgreot Coe Not Keported in F Sapp dd twort) Ue 2 OFS PagelD 168

 

issue.” Doc. 26-2 at 5. Plaintiffs have not challenged Gross's
conclusions or otherwise suggested that Walgreens remains

in violation of the ADA. See Doc. 29.7

III. DISCUSSION

*2 While both parties appear to agree that Walgreens
is no longer in violation of the ADA, the parties dispute
whether Walgreens’ compliance renders this case moot. “[A]
case is moot when it no longer presents a live controversy
with respect to which the court can give meaningful relief.”
Troiano v. Supervisor of Elections in Palm Beach Cnty, Fla.,
382 F.3d 1276, 1282 (11th Cir.2004). A federal court does
not have jurisdiction to decide a moot case because, “[u]nder
Article HI of the Constitution, federal courts may only hear
cases or controversies.” DiMaio v. Democratic Nat'l Comm.,
555 F.3d 1343, 1345 (11th Cir.2009} (quotations omitted).
Walgreens argues this case does not present a live controversy
—and therefore is moot—because the Court can grant no
meaningful relief now that the facility is compliant with the
requirements of the ADA.

In its Rule 12(b)(1} motion, Walgreens thus argues that this
Court lacks subject matter jurisdiction. The Eleventh Circuit
has explained that:

Attacks on subject matter jurisdiction
under Rule 12(b)(1) come in two
forms, “facial” and “factual” attacks.
Facial attacks challenge subject matter
jurisdiction based on the allegations
in the complaint, and the district
court takes the allegations as true in
deciding whether to grant the motion.
Factual attacks challenge subject
matter jurisdiction in fact, irrespective
of the pleadings. In resolving a factual
attack, the district court may consider
extrinsic evidence such as testimony
and affidavits.

Morrison y. Amway Corp., 323 F.3d 920, 924 n. 5 (11th
Cir.2003) (quotations omitted). Moreover, when resolving a
factual attack, the district court “is free to weigh the evidence
and satisfy itself as to the existence of its power to hear
the case.” Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th
Cir.1990). Walgreens' motion is a factual attack “because

it relie [s] on extrinsic evidence and d[oes]} not assert lack
of subject matter jurisdiction solely on the basis of the
pleadings.” Morrison, 323 F.3d at 925,

Plaintiffs contend this Court has jurisdiction because “[i]t
is well settled that a defendant's voluntary cessation of a
challenged practice does not deprive a federal court of its
power to determine the legality of the practice.” Sheely v.
MRI Radiology Network, PA. 505 F.3d 1173, 1183 (11th
Cir.2007) (quoting Troiano, 382 F.3d at 1282). This “doctrine
of voluntary cessation provides an important exception to the
general rule that a case is mooted by the end of the offending
behavior.” fd@. The standard for judging whether voluntary
conduct has mooted a case “is stringent: A case might
become moot if subsequent events made it absolutely clear
that the allegedly wrongful behavior could not reasonably
be expected to recur.” Id at 1184. In assessing whether
this standard has been met, the Eleventh Circuit has found
the following three factors to be relevant: “(1} whether the
challenged conduct was isolated or unintentional, as opposed
to a continuing and deliberate practice; (2) whether the
defendant's cessation of the offending conduct was motivated
by a genuine change of heart or timed to anticipate suit;
and (3) whether, in ceasing the conduct, the defendant has
acknowledged liability.” Jd Plaintiffs argue this case is not
moot because there is a reasonable possibility that Walgreens

will violate the ADA in the future. See Doc. 29.4

*3 In a number of cases, however, “[flederal courts have
dismissed ADA claims as moot when the alieged violations
have been remedied after the initial filing of a suit seeking
injunctive relief.” Norkunas v. Tar Heel Capital Wendy's LLC,
No. 5:09-cv-00116, 2011 WL 2940722, at *3 (W.D.N.C.
July 19, 2009); see also Norkunas v. Seahorse NB, LLC, No,
3:09—cv-934—J-32MCR, 2011 WL 1988799, at *6 (M.D.Fla.
May 23, 2011) (denying injunctive relief and attorneys’ fees
when the defendant voluntarily fixed all identified ADA
violations prior to trial), affd, No. 1112402, 2011 WL
5041705 (11th Cir. Oct.25, 2011). These courts have generally
found that the “alleged discrimination cannot reasonably
be expected to recur because ‘structural modifications are
unlikely to be altered in the future.’ “ Sharp v. Rosa Mexicano,
D.C, LLC, 496 F.Supp.2d 93, 99 (D.D.C.2007) (quoting
Indep. Living Res. v. Oregon Arena Corp., 982 F.Supp.
698, 774 (D.Or.1997)); see also, eg., Kallen v. LR. Eight,
Inc, 775 FSupp.2d 1374, 1379 ($.D.Fla.2011) ( “It is
untenable for Plaintiff to suggest that once the renovations
are completed they could be undone.”) (quoting Access 4 All
Ine. v. Casa Marina Owner, LLC, 458 F.Supp.2d 1359, 1366
Case 8:19-Cv-03121 WE D-AER
National Alliance for Accessability,

 

(S.D.Fla.2006)); Grove v. De La Cruz, 407 F.Supp.2d 1126,
1136-31 (C.D,Cal.2005) (holding that the installation of grab
rails by a restaurant rendered moot plaintiffs ADA complaint
requesting installation of such rails).

The Court likewise finds that, given the structural changes
made to Walgreens’ Lake City facility, coupled with its
new ADA compliance policy and concomitant training, it
is “absolutely clear” that the ADA violations identified by
Plaintiffs cannot “reasonably be expected to recur.” Sheely,
505 F.3d at 1184. Walgreens made a number of repairs to
its facility, including fixing cracks in a curb ramp, installing
electric door openers on the restrooms, placing insulating
wrap around the pipes in the restrooms, and installing ADA-
compliant hardware on the doors of the stalls. See Doc. 26-
3. Because Walgreens has invested substantial resources to
make its store ADA-compliant, it would be unreasonable
to think that Walgreens would remove the improvements or
otherwise violate the ADA after the case is dismissed.

Moreover, the factors identified by the Eleventh Circuit also
suggest that Walgreens’ alleged violations are unlikely to
recur. First, Walgreens’ violations of the ADA appear to have
been unknowing and unintentional (see Doc. 26-4 at 1}, and
there is no reason to think that Walgreens would desire to
violate the ADA in the future. Second, although the repairs
were made in response to this lawsuit, Walgreens appears to
have genuinely attempted to comply with the law. See id at
2. Finally, in its motion for summary judgment, Walgreens
does not argue that it was originally in compliance with the
ADA. See Doc. 26 at 12 n. 4. The Court therefore holds that

Footnotes

Document 32-1
nc. v. Walgreen Co., Not Reported in F.Supp.2d (2011)

Filed_Q3/39/20 Page 3 of 3 PagelD 169

Walgreens' voluntary compliance with the ADA has mooted
this case.

*4 Plaintiffs’ claims for attorneys' fees and costs must also
be denied. Plaintiffs have obtained no favorable ruling, and,
under Title IT of the ADA, Plaintiffs “cannot ... recover their
attorney's fees for serving as a ‘catalyst,’ ie., that they caused
[defendant] to implement the changes they sought.” Am. Ass'n
of People with Disabilities v. Harris, 605 F.3d 1124, 1137 n.
26 (11th Cir.2010}.

Accordingly, it is hereby

ORDERED:

1. Walgreen's Motion for Dismissal Under Rule 12(b)(1)
(Doc. 26) is GRANTED IN PART AND DENIED IN
PART. The motion is GRANTED fo the extent that it
seeks dismissal of all claims brought by Plaintiffs, National
Alliance for Accessability, Inc. and Denise Payne as moot,
and DENIED AS MOOT to the extent that it seeks summary
judgment.

2. This action is MOOT and therefore DISMISSED for lack
of jurisdiction,
DONE AND ORDERED.

All Citations

Not Reported in FSupp.2d, 2011 WL 5975809

1 Because the Court finds that this case is due to be dismissed as , this Order does not reach Walgreens’ alternative
reques mmary judgment under Rule 56.

2 The Complaint also alleges that these items violate the Florida Accessability Code (“FAC”), the state complement to the
ADA, though it does not reference any specific provision of the FAC. Because the parties have not argued that the alleged
violations of the FAC should be analyzed any differently than the alleged violations of the ADA, the mcotness analysis
provided in this Order applies equally to any alleged violations of the FAC.

3 Moreaver, Plaintitfs' expert has not inspected the facility since the conclusion of the repairs.

4 Plaintiffs thus seek an injunction prohibiting any such future violations.

 

End of Document © 2020 Thomsen Reuters. No claim to original U.S. Government Works.

WESTLAW
